Case: 1:17-cv-01714-DCN Doc #: 29-5 Filed: 12/20/18 1o0f1. PagelD #: 736

   

Asulony

 

 

 

SKS ‘$952 uonsesg ILO
/? ~
2 J sear Zz? mary a

wOd LNIVIdNOO

St@p-zis ( 91z )

801 br HO puejeaay5
COL “A LPL
2SMOH] oseys

"SA

OIHO dO ALVLS FHL

LYNnOd ‘TVdIDINNW

 

  

 

 

 
  

 

 

 

Phu And
_ meod. Y OP ISO1g JURISISSY
OT FM WN) _
O1YO “puelsAg(o Jo Arg
med edie Pare) ‘Kaulony surndasolg Joly.) pue Mey Jo 1opo1g

MUYATIO ‘WINMAL “a ATAV A ly SULMOYSURT Blvqaivg

wu YY -o1yo ‘puejanary ie Ol
: Aint Jo kep

6c Sl4} aouasoad Aw ut Peqlosqns pue 0} wos

871 7# UsneppI ueLIg SAL AO

22d? - . |
> udieasosqopue jusuoye1s SIOIIO'

991/0g PUL]IAI|D 94] Jo syusa}e}s UO poseq si jureydwuoo ayy

(onversjeoueupio)
SY 2) Sah7g, jo vonrjora

 

 

 

 

——— rn A,

SPUBY PUP JoaJ YIM sus9dyJo ao1j0d ayLYS 0 sundwoyye uM

 

 

 

 

 

 

 

Quepusyoq)
Foyjoue 0} uuey jeoiskyd asnes 0} yduaye ‘A|SULMOUy pig OSMOH 98eu
OFYO “PUR|SASTD “APUEICZ eoouRAND UIYIIM | 9) O¢ Ang
jo Aep 8~ ~~ INOQe JO UO JY} sos “UIOMS Ajnp Suieg Sueurejdutos pausisiopun sy]
CNV THA9TO JO ALIO
Ss ‘A.INNOD VOOHV AND

 

LANOD TwdIOINQW GNVISAGIO AHL NI " ‘OIHO AO FLWAS aH

 
